NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANNETTE EPINGER,
Claimant-Appellcmt,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0nden,t-Appellee.
2011-7155
Appea1 from the United States C0urt of Appea1s for
Veterans Claims in 09-2707, Judge Robert N. Davis.
ON MOTION
ORDER
Annette Epinger moves for an extension of time to file
documents
Up0n consideration there0f,
IT IS 0RDERE1;) THAT:

EPINGER V. DVA 2
The motion is granted Epinger’s entry of appearance
and informal brief are due within 30 days of the date of
filing of this order.
FoR THE CoURT
JUL 2 1 2011
Date
/sf J an Horba1__\;
J an Horbaly
C1erk
cc: Annette Epinger (Entry of Appearance and Informal
Brief FormS Enc1osed)
Sarah A. Murray, Esq.
821 ss cou pnm
THE 
F0
lT
d .1uLr21 2011
lAN HORBALY
CLERK